Mr. Justice Gabbert
dissenting:
The judgment of the district court should be affirmed. The motion of defendant for a severance was wholly insufficient and was properly overruled. It is true that under our statute a separate trial should be granted where it is made to appear that a defendant will be prejudiced on a joint trial by the admission of evidence which is not admissible as against him but which is competent as against his co-defendant. But this must be made to appear in support of a motion for a severance, not by merely stating that at the trial evidence will be admitted which is not competent as against the moving defendant but is competent against his co-defendant, but the evidence which it is claimed is incompetent must be set out so that the court will be given the opportunity to determine whether or not the defendant moving for a severance may be prejudiced by testimony competent as to his co-defendant but not admissible as to him. Such has been the recognized practice in this jurisdiction. Davis v. Hiefel, 22 Colo. 1, 43 Pac. 122; Moore v. People, 31 Colo. 336, 73 Pac. 30.
In what other manner can the court be advised whether the severance should be granted? The motion in the case at bar did not state a single fact nor a scintilla of evidence which it was claimed would be introduced on the part of the prosecution and would be competent as against the defendant Seiwald and incompetent as to Cook to support it, and was therefore properly overruled. *490Hence the defendant Cook is not in a position to urge that he was prejudiced by being tried jointly with Seiwald, and his case is no different from what it would have been had he not interposed the motion. The confession or statement of Seiwald was unquestionably admissible against him and, as he was being tried jointly with Cook, could not be excluded because it was not competent as to the latter. His right and remedy was to request an instruction to the jury to the effect that in determining his guilt or innocence Seiwald’s statement or confession should not be considered. Williams v. State, 81 Ala. 1, 1 So. 179, 60 Am. Rep. 133. No such request was made.
In brief, the object of the statute requiring'a separate trial of a defendant jointly indicted with another for the commission of a crime, when it is made to appear on motion of one that testimony admissible against the 'other is not admissible against him, is to secure the moving defendant a trial wherein only evidence competent as against him will be introduced. But this is a privilege which he must exercise in apt time and in the right manner, otherwise it is waived. If he does not take advantage of the privilege conferred by the statute, then when testimony is introduced at the joint trial which is competent as against his co-defendant but not as to him, he must request an instruction excluding such testimony from the consideration of the jury as to him. If he does not no question on the subject is presented for review.
Independent of these considerations the record discloses that the admission of Seiwald’s confession could not in any possible view of the case have prejudiced Cook. After Seiwald’s statement was read to the jury he was called to the stand and examined as a witness on behalf of defendants. That is what the bill of exceptions states and we are not at liberty to assume a fact which the record contradicts. Seiwald’s testimony, as thus elicited, *491agreed in all substantial particulars with his statement. He detailed the commission of the crime, the part each took and the statement of Gook both before and after the homicide. Clearly, when Gook joined in having Seiwald placed upon the stand as a witness for both and from an examination as a witness, Seiwald stated substantially what he had stated in his confession, which had been admitted, Cook can not be heard to successfully assert that error was committed in the admission of Seiwald’s confession for any reason or upon any ground.
The writer is authorized to state that Mr. Justice Baxley concurs in this opinion.